Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered December 18, 2000 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, for failure to state a cause of action.
Following a tier III hearing, petitioner was found guilty of violating various prison disciplinary rules after a search of his prison cell revealed that he had destroyed State property, provided unauthorized legal assistance, possessed contraband or unauthorized items, altered personal property and repaired or rewired an electrical device. After an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding to challenge the determination of guilt asserting that respondents stole his personal property and requesting that it be returned to him. Supreme Court dismissed the petition finding that it failed to state a cause of action upon which relief could be granted. Petitioner appeals, as limited by his brief, apparently requesting that this Court direct that his *803property be returned, to him or, alternatively, awarding him damages in the amount of $300 million from each of the 23 respondents.
We affirm. Upon our review of the petition, we are persuaded that Supreme Court properly dismissed the proceeding for failure to state a cause of action (see, Matter of Reynoso v LeFevre, 199 AD2d 886, lv denied 83 NY2d 754; Matter of Bogle v Coughlin, 173 AD2d 992).
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.